Citation Nr: 1144175	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-01 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a prostate disorder, to include as due to herbicide (Agent Orange) exposure.   

3.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide (Agent Orange) exposure.   

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide (Agent Orange) exposure and as secondary to type II diabetes mellitus.  

5.  Entitlement to service connection for diabetic retinopathy, to include as due to herbicide (Agent Orange) exposure and as secondary to type II diabetes mellitus.  

6.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide (Agent Orange) exposure and as secondary to type II diabetes mellitus.  
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from February 1968 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2007 and July 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In November 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  A transcript of that hearing is associated with the claims file.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  The United States Court of Appeals for Veterans Claims (Court) has held that the failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case, it does not appear that the Veteran has been provided adequate notice.  The RO did send him letters in June 2006, July 2006, and January 2007, but those letters did not advise him of the evidence necessary to substantiate a claim for service connection on a secondary basis.  In addition, none of the notice letters addressed the claim for service connection for bilateral hearing loss.  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter. 

The Board also notes that the Veteran indicated that he had received treatment for type II diabetes mellitus at the VA Medical Center (VAMC) in Manchester, New Hampshire.  Although he did not provide the dates of such treatment, it does not appear that the RO made any attempt to request VA treatment records from the facility.    VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2011).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Thus, the RO/AMC should take appropriate steps to determine whether relevant VA records exist, and if so, the RO/AMC must obtain them on remand.  

In addition, the Board finds that a remand is required for further clarification from the RO regarding the Veteran's missing service treatment records (STRs).  The RO sent a Personal Information Exchange System (PIES) request for the veteran's STRs on June 5, 2006.  The National Personnel Records Center (NPRC) in St. Louis, Missouri, responded that all STRs were sent from "Code 13" (NPRC) on June 26, 2006.  Subsequently, in December 2006 and January 2007 emails, an individual from the Records Management Center (RMC) in St. Louis, Missouri, responded that all STRs were transferred to the RO on May 9, 2006.  Regrettably and inexplicably, the RO has not been able to locate the missing STRs. See March 2007 Formal Finding of Unavailability.  At the November 2007 DRO hearing, the Veteran's representative stated that he contacted the RMC, but that the RMC stated it had no way to trace what happened to the missing STRs sent to the RO.  

There is a discrepancy as to when the missing STRs were sent to the RO, as NPRC indicated that they were sent on June 26, 2006, while the RMC indicated they were sent on May 9, 2006.  The May 9, 2006, date is particularly confusing because a request for the STRs was not even pending at that time.  Moreover, it is unclear whether the STRs were sent from NPRC or RMC, as the RO has referred to both entities at different times.

VA is required to obtain the Veteran's STRs or other "relevant" service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c) (West 2002).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2011).  Given the discrepancies discussed above, the Board concludes that additional clarification is necessary.

Lastly, the Veteran should be scheduled for a VA audiology examination to obtain a medical nexus opinion concerning the etiology of any current bilateral hearing loss that may be present.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a notice letter in connection with his claims for service connection for bilateral hearing loss, peripheral neuropathy of the lower extremities, diabetic retinopathy, and erectile dysfunction.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  Specifically, the letter should notify him of the evidence necessary to substantiate the claim on both a direct and secondary basis. 

2.  The RO/AMC should contact the Veteran to ascertain when he had treatment at the VAMC in Manchester, New Hampshire.  An attempt should then be made to obtain such records.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  The RO/AMC must engage in further efforts to locate the Veteran's missing service treatment records (STRs) that were apparently misplaced at the RO in Manchester, New Hampshire. See March 2007 Formal Finding of Unavailability.  

As set forth in 38 U.S.C.A. § 5103A(b)(3)  and 38 C.F.R. § 3.159(c)(2) , the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. The appellant should be notified of any action to be taken. 

If further efforts to locate the missing STRs fail, the RO/AMC should issue a memorandum clearly explaining its efforts.  In this memorandum, the RO should provide clarification, to the extent possible, with regard to the following discrepancies:

(a)  There is a discrepancy as to when the missing STRs were sent to the RO.  NPRC indicated they were sent on June 26, 2006, whereas RMC indicated they were sent on May 9, 2006.  Please investigate this discrepancy further and provide any possible clarification.  

(b) There is a discrepancy as to whether the STRs were sent from NPRC or RMC, as the RO has referred to both entities at different times.  Please investigate this discrepancy further and provide any possible clarification.  

4.  After completion of the above development, the RO/AMC must arrange for the Veteran to undergo a VA audiology examination to determine the etiology of any current bilateral hearing loss.  The examination must include audiometric testing and speech recognition testing using the Maryland CNC Test.  Furthermore, the claims folder must be made available for review by the examiner, and the examination report must state whether such review was completed.  

Based on the test results and a review of the claims file, the examiner should indicate whether the Veteran has sufficient hearing loss to meet the requirements of 38 C.F.R. § 3.385.  The examiner should then render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current bilateral hearing loss is the result of his military service - and, in particular, any acoustic trauma he may have sustained during that time.  

The VA examiner is advised of the following considerations:

(a)  The Veteran contends he has current bilateral hearing loss attributable to acoustic trauma from his naval service.  His military occupational specialty (MOS) was a yeoman in the Navy.  In this capacity, he says he was exposed to acoustic trauma in the steering department in a space confined below decks from the ship's machinery equipment, the rudder, and propulsion systems.  He also says he worked inside the gun mount, where he was exposed to firing from the ship's guns.  He states he was not afforded hearing protection.  See November 2007 DRO hearing testimony at pages 2, 4-5.  The Veteran is competent to make these assertions.  

(b)  The examiner should also consider the Department of Defense's Duty MOS Noise Exposure Listing indicating that the Veteran's MOS as a yeoman involved a "low" probability of noise exposure.

(c) A November 1999 private audiogram revealed a strong family history of hearing loss, but no history of noise.  

(d)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


